 

Exhibit 10.1

 

Senior Executive EMPLOYMENT AGREEMENT

 

This Senior Executive Employment Agreement (the “Agreement”) is entered into as
of this 18th day of December, 2013 by and between Rick Gibbs (“Executive”) and
Dealertrack Technologies, Inc, a Delaware corporation (“Employer”) with
principal offices at 1111 Marcus Avenue, Suite M04, Lake Success, NY 11042.

 

Section 1. Term; Effectiveness of Agreement

 

(a) Employer shall continue to employ Executive and Executive agrees to continue
such employment, upon the terms and conditions hereinafter set forth, from the
Effective Date (as such term is defined below) through and including December
18, 2015 (the “Initial Term”). This Agreement shall renew automatically for
successive one year periods (each, a “Renewal Term”) unless one party gives
notice to the other party, in writing, at least sixty (60) days prior to the
expiration of this Agreement (or any renewal) of its desire to terminate the
Agreement. The term of this Agreement, including the Initial Term and any
Renewal Term, shall be referred to herein as the “Term”.

 

(b) This Agreement shall be effective immediately following the closing of the
merger pursuant to that certain Agreement and Plan of Merger, dated as of the
date hereof, made by and among Dealer.com, a Vermont corporation, Employer, and
the other parties thereto (the “Merger Agreement”, and the date on which such
closing occurs, the “Effective Date”) and shall govern the employment
relationship between Executive and Employer from and after the Effective Date
and, as of the Effective Date, supersedes and negates all previous agreements
with respect to such relationship, including without limitation, [List of
current employment agreements] (the “Prior Agreements”); provided that, in the
event that the Merger Agreement terminates without the closing having occurred,
this Agreement shall automatically terminate without becoming effective and be
of no further force or effect, Executive shall not become employed by Employer,
and the Prior Agreements shall remain in effect.

 

Section 2. Executive’s Duties

 

(a) Executive shall be either Executive Vice President, Group President Digital
Marketing and Media Solutions or Group President Marketing and Retailing
solutions or such other title mutually agreed to by Executive and Employer and
shall report directly to Employer’s Chief Executive Officer or his designee.
Executive shall faithfully and diligently perform his duties at the direction of
Employer’s Chief Executive Officer, or his designee, to the best of Executive’s
ability. Executive shall (i) devote his best efforts, skill, and ability and
full business time and attention to the performance of the services customarily
incident to such office, subject to vacations and sick leave as provided herein
and in accordance with Employer policy, (ii) carry out his duties in a competent
and professional manner; and (iii) generally promote the interests of Employer.
Subject to applicable law, Executive shall not knowingly participate in any
activity that is detrimental to the interests of Employer or any of its
affiliates, including, without limitation, any public criticism or disparagement
of any type by Executive, through the media or otherwise, of Employer or any of
its affiliates or employees, except in connection with the exercise of
Executive’s rights against Employer or any of its affiliates.

 



 

 

  

(b) Executive agrees to abide by all policies applicable to senior executive
officers of Employer promulgated from time to time by Employer, which policies
are enforced uniformly and applicable to all similar executives of Employer.

 

(c) Except for such business travel as may be incident to his duties hereunder,
Executive shall perform his duties at Employer’s offices in Burlington, Vermont
or at such other location as may be mutually agreed by Employer and Executive.

 

Section 3. Compensation for Executive’s Services

 

In consideration of the duties and services to be performed by Executive
pursuant to Sections 1 and 2 hereof, Executive shall receive:

 

(a) Salary. Executive shall earn salary (the “Salary”) at the annual rate of
Three Hundred and Forty Thousand Dollars ($340,000.00) (the “Minimum Salary”),
less all applicable federal, state, and local tax withholdings. Such Salary
shall be earned and shall be payable in periodic installments in accordance with
Employer’s payroll practices. During the Term, the Board of Directors of
Employer (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”) will review the Salary annually and may in its
discretion increase the Salary, but may not reduce it during the Term unless
Employer institutes salary reductions across the board; provided, however, that
in no event shall the Salary be reduced below the Minimum Salary without
Executive’s written consent.

 

(b) Bonus. For each fiscal year of Employer (each, a “Fiscal Year”), Executive
shall be entitled to receive a cash performance bonus (a “Bonus”) which shall be
based on the achievement of certain performance benchmarks by Employer during
such Fiscal Year which shall be determined by the Board. The Board shall review
the target Bonus on an annual basis and, in its sole discretion, may increase
such target Bonus for any Fiscal Year. The target Bonus shall not be decreased
except in connection with company-wide bonus reductions. The target Bonus for
any Fiscal Year shall be at least sixty five (65%) percent of the Salary for
such Fiscal Year. The Bonus for each Fiscal Year shall be paid, if at all, to
Executive on a schedule consistent with Employer’s bonus payments to its other
similarly situated senior executive officers by no later than two and one half
(2½) months following the end of such Fiscal Year. Executive understands and
agrees that the Bonus are each established in part as an inducement for
Executive to remain employed by Employer and except as provided in Section 5(c)
of this Agreement, or in the Employer’s sole discretion, in the event that
Executive’s employment is terminated prior to the end of any Fiscal Year during
the Term, then Executive shall not receive payment of any Bonus or Additional
Bonus for such year.

 

 

1

 



 

(c) Equity. In connection with Executive’s employment Executive may be granted
Stock Options (“Stock Options”) or other equity based awards pursuant to the
terms of the Dealertrack Technologies, Inc. 2005 Incentive Award Plan, effective
as of May 26, 2005, as amended (the “2005 Incentive Award Plan”), or any other
successor equity incentive plans (collectively, the “Stock Incentive Plans”). On
the Effective date, Executive shall be awarded $666,667 in equity awards
consisting of 1/2 Stock Options and 1/2 Restricted Stock Units, all subject to
the terms and conditions of the agreements governing such awards. On the later
of the Effective date or the granting by the Compensation Committee of Long Term
Incentive Plan Restricted Stock Units to Employer’s executive officers,
Executive shall be awarded $333,333 in Long Term Incentive Plan Restricted Stock
Units, subject to the terms and conditions of the agreements governing such
awards, including but not limited to the performance goals approved by the
Compensation Committee Except as otherwise provided herein, the terms of the
Stock Options shall be governed by the Stock Incentive Plans. Executive shall be
credited with twenty-four (24) months accelerated vesting of his Stock Options
upon termination of Executive’s employment by: (1) Employer without Cause (as
defined below); or (2) Executive for Good Reason (as defined below). Executive
shall be credited with thirty-six (36) months accelerated vesting of his Stock
Options upon a Change of Control (defined below). Executive shall be credited
with full acceleration and vesting of his Stock Options upon the earlier of:
(1) the elimination of Executive’s position or a termination of Executive’s
employment, in either event, within twelve (12) months after a Change of
Control; (2) a material negative change in Executive’s compensation or
responsibilities within twelve (12) months after a Change of Control; or (3) the
requirement that Executive be based at a location which is more than fifty (50)
miles from Burlington, VT within twelve (12) months after a Change of Control.
Anything in the Stock Incentive Plans to the contrary notwithstanding, if
Executive’s employment is terminated by Executive with Good Reason or by
Employer without Cause, or under circumstances described above which would
result in certain accelerated vesting of any unvested Stock Options held by
Executive, the unexercised portion of any Stock Options held by Executive will
not terminate until the twelve (12) month anniversary of the date of termination
of Executive’s employment. In the event Employer elects to grant equity based
awards other than Options, such grants shall, where appropriate, be subject to
equivalent acceleration provisions as set forth in this Section 3(c). For
purposes hereof, a “Change of Control” shall mean and includes each of the
following after the Effective Date:

 

(i) A transaction or series of transactions (other than an offering of shares of
Employer to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Employer, any of
its subsidiaries, an employee benefit plan maintained by the Employer or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Employer) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Employer possessing more than 50% of the total combined voting
power of the Employer’s securities outstanding immediately after such
acquisition; or

 

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 3(c)(i)
or Section 3(c)(iii)) whose election by the Board or nomination for election by
the Employer’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 



2

 

 

 

(iii) The consummation by the Employer (whether directly involving the Employer
or indirectly involving the Employer through one or more intermediaries) of
(x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Employer’s assets
in any single transaction or series of related transactions or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

 

(A) Which results in the Employer’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Employer or the person that,
as a result of the transaction, controls, directly or indirectly, the Employer
or owns, directly or indirectly, all or substantially all of the Employer’s
assets or otherwise succeeds to the business of the Employer (the Employer or
such person, the “Successor Entity”)) directly or indirectly, at least a
majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and

 

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Employer
prior to the consummation of the transaction; or

 

(iv) The Employer’s stockholders approve a liquidation or dissolution of the
Employer.

 

The Board or its designee shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change of
Control of the Employer has occurred, and the date of the occurrence of such
Change of Control and any incidental matters relating thereto.

 

(d) Benefits. Employer shall provide Executive with the right to participate in
and receive benefits from all life, accident, disability, medical and pension
plans, and all similar benefits as are from time to time in effect and are
generally made available to similar situated senior executive officers of
Employer. The amount and extent of benefits to which Executive is entitled shall
be governed by the specific benefit plan, as it may be amended from time to
time.

 

(e) Expenses. Employer shall promptly reimburse Executive for reasonable
expenses for cellular telephone usage, entertainment, travel, meals, lodging and
similar items incurred in the conduct of Employer’s business. Such expenses
shall be reimbursed in accordance with Employer’s expense reimbursement policies
and guidelines.

 

(f) Vacation; Sick Leave. During the Term, Executive shall be entitled to four
weeks (4) weeks vacation per year, paid holidays, sick leave, and similar
benefits, to be earned and used in accordance with Employer’s policy and
procedure for other similarly situated senior executive officers.

 



3

 

 

 

(g) Modification. Employer reserves the right to modify, suspend or discontinue
any and all of the above plans, practices, policies and programs referenced in
Sections 3(d) and (e) at any time in its discretion without recourse by
Executive so long as such action is taken generally with respect to other
similarly situated senior executive officers. Any such modification, suspension
or discontinuance of the plans, practices and policies referenced in Section
3(e) will not apply to otherwise reimbursable expenses incurred by Executive
prior to any such modification, suspension or discontinuance.

 

Section 4. Termination of Employment

 

(a) Resignation. Executive may voluntarily terminate his employment with
Employer, at any time, with or without Good Reason, upon written notice to
Employer.

 

(b) Termination. Employer may terminate Executive’s employment at any time, with
or without Cause, upon written notice to Executive.

 

(c) Death or Disability. Executive’s employment shall terminate immediately upon
Executive’s death. In the event Employer, in good faith, determines that
Executive is unable to perform the functions of his position due to a Disability
(as defined below), it may notify Executive in writing of its intention to
terminate Executive’s employment and Executive’s employment with Employer shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive. For the purposes of this Agreement, “Disability” shall mean a
physical or mental impairment that substantially limits a major life activity of
Executive and renders Executive unable to perform the essential functions of his
position even with reasonable accommodation (that does not impose an undue
hardship on Employer), and which has lasted at least (i) sixty (60) consecutive
days, (ii) the balance of Executive’s entitlement to leave, if any, under the
Family and Medical Leave Act, or other similar statute or (iii) the balance of
any election period under the Employer’s long term disability program (without
regard to whether Executive is awarded benefits under such program), whichever
is longer. In the event the Executive disputes the Employer’s determination of
Disability, such determination shall be made by a physician jointly selected by
the Employer and Executive.

 

(d) Cause. Employer may immediately terminate Executive’s employment for “Cause”
by giving written notice to Executive. For purposes of this Agreement, “Cause”
shall mean:

 

(1)Executive’s commission of an act of fraud or embezzlement upon Employer or
any of its affiliates; or

 

(2)Executive’s commission of any willful act intended to injure the reputation,
business, or any business relationship of Employer or any of its affiliates; or

 

(3)Executive is found by a court of competent jurisdiction to have committed a
felony; or

 



4

 

 

 

(4)the refusal or failure of Executive to perform Executive’s duties with
Employer in a competent and professional manner that is not cured by Executive
within ten (10) business days after a written demand therefor is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s
duties; provided, further, however, that if the Board, in good faith, determines
that the refusal or failure by Executive is egregious in nature or is not
susceptible of cure, then no cure period shall be required hereunder; or

 

(5)the refusal or failure of Executive to comply with any of his material
obligations under this Agreement (including any exhibit hereto) that is not
cured by Executive within ten (10) business days after a written demand therefor
is delivered to Executive by the Board which specifically identifies the manner
in which the Board believes Executive has materially breached this Agreement;
provided, further, however, that if the Board, in good faith, determines that
the refusal or failure by Executive is egregious in nature or is not susceptible
of cure, then no cure period shall be required hereunder.

 

(e) Good Reason. Executive may terminate his employment for “Good Reason,” by
delivering written notice of such termination (“Employer Default Notice”) to
Employer within sixty (60) days of the occurrence of any of the following
events, each of which shall constitute Good Reason: (i) Employer’s material
breach of any provision of this Agreement, the Stock Incentive Plans or any
agreements thereunder, which has not been cured within the allotted time other
than a change as set forth in (ii); (ii) there is a change in your then current
title, status, authority, responsibility or duties, and following such
change(s), your title is no longer at least Executive Vice President or you no
longer have responsibility for businesses with budgeted revenue for the then
current fiscal year of at least $200 million. (iii) any material reduction in
Executive’s salary or benefits (including any “across the board” reduction
except an across the board reduction that is made with the concurrence of a
majority of the executive management team); (iv) the failure of any successor
entity to assume the terms of this Agreement upon any Change of Control; (v) the
relocation of Executive to a facility or location more than fifty (50) miles
from Burlington, VT; or (vi) the failure of Employer to renew this Agreement
upon the expiration of the Initial Term or any Renewal Term. The Employer
Default Notice shall specify the reason for Executive’s belief that an event
constituting Good Reason has occurred. Notwithstanding the foregoing, any
material breach of this Agreement by Employer, or other event constituting Good
Reason, shall not constitute Good Reason if any such breach or other event is
cured or corrected by Employer within thirty (30) days following delivery to
Employer of the Employer Default Notice.

 

(f) Continuing Obligations. Executive acknowledges and agrees that any
termination under this Section 4 is not intended, and shall not be deemed or
construed, to affect in any way any of Executive’s covenants and obligations
contained in Sections 6, 7, and 8 hereof, which shall continue in full force and
effect beyond such termination for any reason.

 

 

5

 



 

Section 5. Termination Obligations

 

(a) Resignation. If Executive’s employment is terminated voluntarily by
Executive without Good Reason, Executive’s employment shall terminate without
further obligations to Executive other than for payment of the sum of any unpaid
Salary determined by the Board and reimbursable expenses and vacation accrued
and owing to Executive prior to the termination. The sum of such amounts shall
hereinafter be referred to as the “Accrued Obligations,” which shall be paid to
Executive or Executive’s estate or beneficiary within thirty (30) days of the
date of termination. If Executive voluntarily terminates his employment without
Good Reason and within (30) days of such termination, Employer determines that
it would have had Cause to terminate Executive pursuant to Section 4(d),
Executive shall be deemed to have been terminated for Cause and the terms of
Section 5(b) shall apply.

 

(b) Cause. If Executive’s employment is terminated by Employer for Cause, this
Agreement shall terminate without further obligations to Executive other than
for the timely payment of Accrued Obligations. If it is subsequently determined
by an arbitrator, pursuant to Section 19 hereof, that Employer did not have
Cause for termination, then Employer’s decision to terminate shall be deemed to
have been made without Cause and the terms of Section 5(c) shall apply.

 

(c) By Employer Other than for Cause; Death or Disability; By Executive for Good
Reason.

 

(1) If (A) Employer terminates Executive’s employment for (x) a reason other
than Cause, or (y) due to Executive’s death or Disability, or (B) Executive
terminates his employment for Good Reason, Employer shall have no further
obligations to Executive other than for (i) the payment of Accrued Obligations,
(ii) severance pay in an amount equal to twelve (12) months of Salary and
payable on the sixtieth (60th) day following the Severance Commencement Date;
provided, however, that in the event that Executive’s termination of employment
is within twelve (12) months after a Change of Control, such severance pay shall
be increased to an amount equal to twenty four (24) months of Salary, (iii) a
pro rata bonus for the Fiscal Year in which Executive’s employment by the
Company terminates (determined by multiplying (x) Executive’s Bonus for such
Fiscal Year, determined as though Executive’s employment had not terminated
during such Fiscal Year, by (y) a fraction (not greater than one), the numerator
of which is the number of days Executive is employed during such Fiscal Year up
to and including the date on which Executive’s employment by the Company
terminates, and the denominator of which is 365) payable at the time that the
Company pays bonuses for such Fiscal Year to its other similarly situated senior
executive officers, but in no event later than seventy-five days following the
last day of such Fiscal Year, and (iv) the reimbursement of premiums otherwise
payable by Executive pursuant to COBRA for a period of up to 12 months, or until
Executive no longer is eligible for COBRA continuation coverage, whichever is
earlier. For purposes of this Section 5, “Severance Commencement Date” shall
mean (x) if any stock of Employer or its affiliates is publicly traded on an
established securities market or otherwise and the Board (or its delegate)
determines that as of the date of termination of Executive’s employment that the
Executive is a “key employee” (within the meaning of Section 416(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), as interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder) and that Section 409A of the
Code applies with respect to payments to Executive pursuant to Section
5(c)(1)(ii) and (iii), the six-month anniversary of the date of the Executive’s
“separation from service” (within the meaning of Section 409A of the Code); or
(y) if the Board (or its delegate) determines that Executive is not such a “key
employee” as of date of Executive’s termination of employment (or that Section
409A of the Internal Revenue Code does not apply with respect to payments to the
Executive pursuant to Section 5(c)(1)(ii) and (iii)), the date of Executive’s
termination of employment. The payments described in this Section 5(c)(1)(i)
shall be made within thirty (30) days of the date of Executive’s termination of
employment.

 



6

 

 

 

(2) If Executive terminates his employment for Good Reason and it is
subsequently determined by an arbitrator, pursuant to Section 19 hereof, that
Executive did not have Good Reason for termination, then Executive’s decision to
terminate for Good Reason shall be deemed to have been a voluntary resignation,
the terms of Section 5(a) shall apply, and all monies paid to Executive pursuant
to this Section 5(c)(1), except for those monies paid pursuant to Section
5(c)(1)(i), shall be immediately returned to Employer.

 

(3) The amounts payable pursuant to Section 5(c)(1) shall be the only amounts
Executive shall receive for termination in accordance with this Section 5(c);
provided, however, that no amounts shall be payable pursuant to this section
5(c) on or following the date Executive breaches any of Sections 6, 7 or 8 of
this Agreement.

 

(d) Release. Notwithstanding anything to the contrary contained herein, no
severance payments required hereunder shall be made by Employer unless Executive
executes and delivers a general release for the benefit of Employer and its
affiliates in a form satisfactory to Employer, which release shall be executed
and delivered (and not revoked) promptly (and in no event more than 50 days
following the Executive’s termination). Such general release shall not apply to
(i) Executive’s rights under any Stock Incentive Plan award agreements or (ii)
Executive’s rights, as applicable, to indemnification under Employer’s charter
or bylaws, any indemnification agreement or applicable law.

 

(e) Equity Compensation Awards. Except as expressly provided herein, except for
the provisions of Section 3(c) of this Agreement, the terms of the Stock
Incentive Plans and any related award agreements and/or notice of grant shall
govern the termination, vesting, and/or exercise of Executive’s stock options or
other equity awards upon the termination of Executive’s employment for any
reason.

 

(f) Exclusive Remedy. Executive agrees that the payments set forth in this
Agreement shall constitute the exclusive and sole remedy for any termination of
Executive’s employment and Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to this Agreement.

 

(g) Termination of Executive’s Office. Following the termination of Executive’s
employment for any reason, Executive shall hold no further office or position
with Employer or any of its affiliates.

 



7

 

 

 

Section 6. Restrictions Respecting Confidential Information

 

Executive hereby covenants and agrees that, during his employment and
thereafter, Executive will not, under any circumstance, disclose in any way any
Confidential Information (as defined below) to any other person other than (i)
at the direction of and for the benefit of Employer, (ii) to his attorney or
other advisers in connection with Executive’s enforcement of his rights
hereunder, provided such individuals or entities agree to be bound by the
confidentiality restrictions herein contained, and if such Confidential
Information is relevant to such enforcement action, to the court or arbitrator,
as applicable, subject to a protective order. For the purposes of the foregoing,
“Confidential Information” means any information pertaining to the assets,
business, creditors, vendors, manufacturers, customers, data, employees,
financial condition or affairs, formulae, licenses, methods, operations,
procedures, reports, suppliers, systems and technologies of Employer and its
affiliates, including (without limitation) the contracts, patents, trade secrets
and customer lists developed or otherwise acquired by Employer and its
affiliates; provided, however, that Confidential Information shall exclude any
information that was, is, or becomes publicly available other than through
disclosure by Executive or any other person known to Executive to be subject to
confidentiality obligations to Employer. All Confidential Information is and
will remain the sole and exclusive property of Employer and its affiliates.
Following the termination of his employment, Executive shall return all
documents and other tangible items containing Confidential Information to
Employer, without retaining any copies, notes or excerpts thereof.

 

Section 7. Proprietary Matters

 

Executive expressly understands and agrees that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by Executive during the Term (collectively, the “Inventions”) will be the sole
and exclusive property of Employer, and Executive will, whenever requested to do
so by Employer (either during the Term or thereafter), execute and assign any
and all applications, assignments and/or other instruments and do all things
which Employer may deem necessary or appropriate in order to apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names or trademarks of
the United States or of foreign countries for said Inventions, or in order to
assign and convey or otherwise make available to Employer the sole and exclusive
right, title, and interest in and to said Inventions, applications, patents,
copyrights, trade names or trademarks; provided, however, that the provisions of
this Section 7 shall not apply to an Invention that Executive developed entirely
on his own time without using Employer’s Confidential Information except for
those Inventions that either (i) directly and materially relate, at the time of
conception or reduction to practice of the invention, to Employer’s business, or
actual or demonstrably anticipated research or development of Employer, or
(ii) directly and materially result from any work performed by Executive for
Employer. Executive shall promptly communicate and disclose to Employer all
Inventions conceived, developed or made by him during his employment by
Employer, whether solely or jointly with others, and whether or not patentable
or copyrightable, (a) which relate to any matters or business of the type
carried on or being developed by Employer, or (b) which result from or are
suggested by any work done by him in the course of his employment by Employer.
Executive shall also promptly communicate and disclose to Employer all material
other data obtained by him concerning the business or affairs of Employer in the
course of his employment by Employer.

 



8

 

 

 

Section 8. Nonsolicitation/Non-Compete

 

(a) Executive agrees that throughout his employment and for a period of two (2)
years following the termination of his employment for any reason, he will not
directly or indirectly, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or be connected with, or have
any financial interest in, any Competitor. Ownership, for personal investment
purposes only, of not to exceed (i) individually, two (2%) percent of the
outstanding capital stock of any privately held entity, or (ii) voting stock of
any publicly held corporation shall not constitute a violation hereof. For
purposes of this Agreement, the term “Competitor” shall mean any individual or
entity, present or future, then providing any of the following products or
services: (1) a multi-finance source automotive finance portal, (2) electronic
contracting for automotive finance or lease transactions, other than at a
financing source entity that purchases electronic contracts or leases from
automotive dealers, (3) automotive lease, retail and/or balloon payment
comparison or desking tools, (4) dealer management systems (DMS), (5) any other
sales or finance and insurance-related products or services for automotive
dealerships similar to any products or services offered by Employer or any of
its affiliates, (6) automotive inventory, advertising, website or customer
relationship management (CRM), or (7) any other products or services similar to
any products or services offered by Employer or any of its affiliates and which
product or service category accounts for at least 15% of the consolidated
revenues for the last fiscal quarter of Employer.

 

(b) Executive agrees that during his employment with Employer and for a period
of two (2) years following the termination of his employment for any reason, he
will not actively solicit for employment, consulting or any other arrangement
any employee of Employer or any of its present or future affiliates (while an
affiliate).

 

(c) Executive agrees that during his employment with Employer and for a period
of two (2) years following the termination of his employment for any reason, he
will not influence or attempt to influence customers of Employer or any of its
present or future affiliates, either directly or indirectly, to divert their
business to any Competitor.

 

(d) The restrictions contained in this Section 8 are necessary for the
protection of the business and goodwill of Employer and are considered by
Executive to be reasonable for such purpose. Further, Executive represents that
these restrictions will not prevent him from earning a livelihood during the
restricted period.

 

(e) This Section 8 shall survive the termination or expiration of this
Agreement.

 

Section 9. Equitable Relief

 

Executive acknowledges and agrees that Employer will suffer irreparable damage
which cannot be adequately compensated by money damages in the event of a
breach, or threatened breach, of any of the terms and provisions of Sections 6,
7 and 8 of this Agreement, and that, in the event of any such breach, or
threatened breach, Employer will not have an adequate remedy at law. It is
therefore agreed that Employer, in addition to all other such rights, powers,
privileges and remedies that it may have, shall be entitled to injunctive
relief, specific performance or such other equitable relief as Employer may
request to enforce any of those terms and provisions and to enjoin or otherwise
restrain any act prohibited thereby, and Executive will not raise and hereby
waives any objection or defense that there is an adequate remedy available at
law. Notwithstanding the provisions of Section 19 of this Agreement, Executive
agrees that Employer shall be entitled to seek such injunctive relief, without
bond, in a court of competent jurisdiction and Executive hereby consents to the
jurisdiction of the state and federal courts of New York for purposes of such an
action. Executive agrees that any claim he may have against Employer or any of
its affiliates shall not constitute a defense against the issuance of any such
equitable relief. The foregoing shall not constitute a waiver of any of
Employer’s rights, powers, privileges and remedies against or in respect of a
breaching party or any other person or thing under this Agreement, or applicable
law.

 



9

 

 

 

Section 10. Notice

 

Any notice, request, demand or other communication hereunder shall be in
writing, shall be delivered by hand or sent by registered or certified mail or
by reputable overnight delivery service, postage prepaid, to the addressee at
the address set forth below (or at such other address as shall be designated
hereunder by written notice to the other party hereto) and shall be deemed
conclusively to have been given when actually received by the addressee.

 

All notices and other communications hereunder shall be addressed as follows:

 

If to Executive at the address set forth in the Employer’s payroll records.

 

If to Employer:

Dealertrack Technologies, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042

 

With a copy to:

 

General Counsel
Dealertrack Technologies, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

Section 11. Legal Counsel

 

In entering into this Agreement, the parties represent that they have relied
upon the advice of their attorneys, who are attorneys of their own choice, and
that the terms of this Agreement have been completely read and explained to them
by their attorneys, and that those terms are fully understood and voluntarily
accepted by them.

 



10

 



 

Section 12. Section and Other Headings

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

Section 13. Governing Law

 

This Agreement has been executed and delivered, and shall be governed by and
construed in accordance with the applicable laws pertaining, in the State of New
York, without regard to conflicts of laws principles.

 

Section 14. Severability

 

In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.

 

Section 15. Counterparts

 

This Agreement may be executed in two counterpart copies of the entire document
or of signature pages to the document, each of which may be executed by one of
the parties hereto, but all of which, when taken together, shall constitute a
single agreement binding upon both of the parties hereto.

 

Section 16. Benefit

 

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their legal representatives, successors and assigns. Insofar
as Executive is concerned, this Agreement, being personal, cannot be assigned;
provided, however, that should Executive become entitled to payment pursuant to
Section 5 hereof, he may assign his rights to such payment to his legal
representatives, successors, and assigns. Without limiting the generality of the
foregoing, all representations, warranties, covenants and other agreements made
by or on behalf of Executive in this Agreement shall inure to the benefit of the
successors and assigns of Employer.

 

Section 17. Modification

 

This Agreement may not be amended or modified other than by a written agreement
executed by all parties hereto.

 

Section 18. Entire Agreement

 

Except as provided in Section 5(e) hereof, this Agreement contains the entire
agreement of the parties and supersedes all other representations, warranties,
agreements and understandings, oral or otherwise, among the parties with respect
to the matters contained herein, including any prior employment agreements
between Executive and Employer or any affiliate of Employer, including, without
limitation, the Prior Agreement.

 



11

 

 

 

Section 19. Arbitration

 

(a) Executive agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement or the termination thereof, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by expedited, binding arbitration to be held in New
York, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrator may award
the prevailing party its reasonable attorney’s fees.

 

(b) The arbitrator shall apply New York law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.

 

(c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
AGREEING TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OF TERMINATION THEREOF, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP INCLUDING, BUT NOT LIMITED TO, STATUTORY DISCRIMINATION CLAIMS.

 

Section 20. Representations and Warranties of Executive

 

In order to induce Employer to enter into this Agreement, Executive represents
and warrants to Employer, to the best of his knowledge after the review of his
personnel files, that: (a) the execution and delivery of this Agreement by
Executive and the performance of his obligations hereunder will not violate or
be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which Executive is a party or by
which he is or may be bound or subject; and (b) Executive is not a party to any
instrument, agreement, document, arrangement or other understanding with any
person (other than Employer) requiring or restricting the use or disclosure of
any confidential information or the provision of any employment, consulting or
other services.

 

Section 21. Waiver of Breach

 

Except as may specifically provided herein, the failure of a party to insist on
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any term of this Agreement. Any waiver hereto
must be in writing.

 



12

 



 

Section 22. Section 409A

 

(a) For purposes of Section 5(c)(1) of this Agreement, a “termination of
employment” shall only occur if there has been a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard
to the optional alternative definitions available thereunder.

 

(b) It is intended that any amounts payable under this Agreement and the
Employer’s and Executive’s exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A. This Agreement shall be construed and interpreted consistent with
that intent.

 

Section 23. Recoupment Policies

 

Any compensation or award received by Executive from Employer (whether pursuant
to this Agreement or otherwise) shall be subject to Employer’s recoupment ,
clawback or similar policy as enacted by the Compensation Committee or Board and
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of any compensation or awards received by Executive from Employer.

 

 

[signature page follows]



 



13

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

   EXECUTIVE:         /s/ Rick Gibbs        EMPLOYER:         By: /s/ Mark
O’Neil         Name: Mark O’Neil         Title: Chairman and CEO         Date:
December 18, 2013

 

 



 

